Citation Nr: 1028005	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  04-16 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether an overpayment of VA educational assistance benefits in 
the calculated amount of $33,002.80 was properly created.


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
that the Veteran had received an overpayment of education 
benefits in the amount of $33,002.80.  The Veteran subsequently 
perfected an appeal as to the validity of that debt.  
Jurisdiction was transferred during the pendency of the appeal to 
the RO in Manila, the Republic of the Philippines.

The Veteran has submitted multiple requests for a Board hearing 
during the course of this appeal.  Initially, in a letter dated 
in September 2003, the Veteran's attorney requested a hearing 
before the Board, to be held at the Manila RO.  However, in his 
May 2004 substantive appeal, the Veteran indicated that he wished 
to have a hearing before the Board in Washington, D.C.  
Subsequent clarification of the Veteran's request revealed that 
he still desired a hearing at the Manila RO.  Thus, in August 
2006, the Board remanded this appeal to schedule the Veteran for 
a Travel Board hearing to be held at the Manila RO.  

Throughout this appeal, the Veteran's attorney has consistently 
requested that the Board schedule one hearing for all of the 
Veterans he represents, to include the Veteran in this appeal.  
The Board has explained in correspondence to the Veteran and his 
attorney that it does not have the authority to allow a 
representative to appear for a personal hearing to present 
argument on behalf of all of the Veterans he represents nor does 
it have the authority to allow all of the Veterans to appear for 
a single hearing.  The Board further advised that each Veteran 
represented by the attorney was entitled to appear at a personal 
hearing and to have their representative present at that hearing.  
Thereafter, the Manila RO contacted the Veteran's attorney via e-
mail in May 2009 to ask whether the Veteran would prefer a Travel 
Board or videoconference hearing.  In June 2009, the Veteran's 
attorney responded via e-mail, stating that his clients, 
including the Veteran in this appeal, would not attend any 
hearing in this matter.  In light of such response, the Veteran's 
request for a Board hearing is considered withdrawn.  38 C.F.R. § 
20.704(d) (2009).

The Board recognizes that the Veteran's attorney has asserted at 
various times during the course of this appeal that the issue of 
entitlement to a waiver of recovery of the debt is part of the 
Veteran's appeal regarding the validity of the debt.  See, e.g., 
Attorney Statement dated in October 2004.  However, a veteran's 
right to dispute the amount or existence of a debt is a right 
which is exercised separately from a request for a waiver.  See 
38 C.F.R. § 1.911(c) (2009).  The issue of entitlement to a 
waiver of recovery of overpayment was previously adjudicated by 
the Committee on Waivers and Compromises and the Veteran and his 
attorney were notified of this decision in August 2004.  The 
Veteran did not appeal this decision; thus, the Board does not 
have jurisdiction over this issue.  


FINDINGS OF FACT

1.  The Veteran was enrolled in a program of education at Ramon 
Magsaysay Technological University (RMTU) to achieve a Bachelor 
in Agricultural Technology (BAT).

2.  For the period of June 7, 1999, to October 18, 2002, the 
Veteran received educational assistance benefits administered in 
the amount of $33,002.80 based on his enrollment at RMTU.

3.  An investigation conducted by the Manila RO determined that a 
fraud scheme was perpetuated by the 60 Veterans enrolled at RMTU, 
including the Veteran that is the subject of this decision.

4.  The investigation concluded that Veteran students were listed 
as enrolled at RMTU as full-time students solely to collect VA 
benefits, but that they did not regularly attend classes. 

5.  An investigation conducted by the VA Office of Inspector 
General in San Francisco also determined that a fraud scheme was 
perpetuated by all 60 Veterans enrolled at RMTU, and that the 
fraud resulted in these students collecting VA educational 
assistance benefits even though they were not really attending 
classes.

6.  The Veteran was paid for courses that he did not attend.

7.  The charged indebtedness in the amount of $33,002.80, was 
validly created.


CONCLUSION OF LAW

The debt created by overpayment of educational assistance 
benefits in the amount of $33,002.80, is valid.  38 U.S.C.A. §§ 
3002, 3011 (West 2002 & Supp. 2009); 38 C.F.R. §§ 21.7020, 
21.7070, 21.7144, 21.7153 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

VA's Duties to Notify and Assist

Initially, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 
2002 & Supp. 2009)), is not applicable to cases involving 
overpayment of indebtedness.  See Barger v. Principi, 16 Vet. 
App. 132, 138 (2002); see also Lueras v. Principi, 18 Vet. App. 
435 (2004).  Notwithstanding the fact that the VCAA is not 
controlling in these matters, the Board observes that the RO has 
explained to the Veteran the bases for finding that the debt was 
valid.  It also afforded him a fair opportunity to present 
arguments and evidence in support of his challenge to the 
validity of the overpayment.  Finally, the Board afforded the 
Veteran an opportunity to testify at a hearing which he 
subsequently cancelled through his representative.  In short, the 
Board concludes from that review that the requirements for the 
fair development of the appeal have been met in this case.  See 
38 C.F.R. § 1.911(c) (2009).  See also Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992) ("VA's . . . 'duty to assist' is not a 
license for a 'fishing expedition' to determine if there might be 
some unspecified information which could possibly support a 
claim."); Counts v. Brown, 6 Vet. App. 473, 478- 79 (1994).  

Request for a Consolidated Appeal

As will be discussed in greater detail below, the RO's finding 
that the Veteran owed a debt of $33,002.80 is the result of 
investigations conducted by the RO in Manila, Philippines, and 
subsequently the VA Office of Inspector General (OIG) in San 
Francisco, California, of the enrollment of 60 Veterans at Ramon 
Magsaysay University in the Philippines.  As a result of these 
investigations, both the Manila RO and the OIG in San Francisco 
determined that these 60 Veterans were not regularly attending 
classes, but were, instead, receiving course credit in return for 
buying supplies and other "gifts" for the school and for 
individual instructors.  

The RO in Muskogee, Oklahoma, which has jurisdiction over claims 
involving educational assistance, subsequently advised each of 
the 60 Veterans that overpayments had been created as a result of 
these findings, including the overpayment of $33,002.80 that is 
the subject of this decision.

As noted on the title page, the Veteran is represented by a 
private attorney, Donald Hill.  The record reflects that Mr. Hill 
is also representing at least 29 other Veterans who were found to 
have overpayments as a result of this investigation, and Mr. Hill 
has asked on several occasions to have all 30 claims consolidated 
in a manner similar to class action lawsuits.  However, the Board 
has no authority to consolidate appeals in this manner, and, in 
fact, each individual case must be considered by Veterans Law 
Judges in the order in which the case was placed on the docket.  
38 U.S.C.A. § 7107 (West 2002).  Mr. Hill has been advised of 
this fact in several letters from the Principal Deputy Vice 
Chairman of the Board, and the Board reiterates this statutory 
requirement herein.  Accordingly, this decision addresses only 
the appeal of the Veteran listed on the title page, and the 
appeals of the remaining 29 Veterans represented by Mr. Hill will 
be the subject of separate decisions.

Mr. Hill is also advised that, pursuant to 38 C.F.R. § 20.1303 
(2009), decisions of the Board are considered nonprecedential in 
nature.  Each case is decided on the basis of the individual 
facts particular to each case in light of the applicable law and 
regulations.  Thus, the outcome of this individual appeal has no 
precedential value as to the appeals of the other 29 Veterans he 
represents.

Privacy Issues

The Board also notes that, on numerous occasions, Mr. Hill has 
made single submissions of evidence and argument on behalf of all 
30 Veterans that he represents.  These submissions included 
protected information specific to individual Veterans, such as VA 
claims numbers and social security numbers.  Mr. Hill was asked 
by the Principal Deputy Vice Chairman of the Board in several 
letters to stop making such submissions, as they placed the Board 
at risk of violating the Privacy Act, 5 U.S.C.A. § 552a (West 
2002), and VA regulations prohibiting disclosure of personal 
information to persons other than a claimant and his/her 
representative.

Mr. Hill has responded to the Board's requests by submitting 
signed "waivers" from each of the 30 Veterans he represents in 
which they expressly indicated that they do not object to having 
their personal information included in the claims files of the 
others.  On behalf of his clients, Mr. Hill has also expressly 
authorized VA to associate his submissions with the claims files 
of each of the Veterans he represents, even if those submissions 
include the VA claims numbers and social security numbers of the 
other Veterans.

The Board takes very seriously the requirements of the Privacy 
Act, 5 U.S.C.A. § 552a, and the responsibility of VA to protect 
the personal information of all veterans and their dependents.  
However, in light of Mr. Hill's letters specifically authorizing 
the sharing of the personal information of the 30 Veterans he 
represents, and the specific signed waivers completed those 
Veterans, the Board finds that the concerns of the Privacy Act, 5 
U.S.C.A. § 552a, and similar VA regulations have been 
appropriately addressed in this instance, and that no violation 
of the law or the Veterans' privacy rights will occur by 
accepting Mr. Hill's submissions.  

In this regard, Mr. Hill submitted evidence in January 2007 and 
April 2008, which reportedly included copies of every previous 
submission that he had made in support of this claim.  According 
to Mr. Hill, this submission essentially constitutes the "record 
on appeal" as viewed by Mr. Hill, and it was accompanied by a 
waiver of initial consideration of new evidence by the RO.  This 
submission has since been associated with the claims file.

The Board has considered Mr. Hill's frustration in that the names 
of individuals interviewed at RMTU remain redacted in the 
documents he received from the RO.  However, as explained in an 
April 2005 letter from the Muskogee RO, the names of Veterans 
were withheld under exemptions set forth under 5 U.S.C.A. 
§ 552(b)(3) (West 2002) and 38 U.S.C.A. § 5701(a), (f) (West 
2002), which bars disclosure of their names and addresses.  The 
RO also indicated that the names and job titles of witnesses 
involved in the investigation were withheld under exemptions set 
forth in 5 U.S.C.A. § 552(b)(7), and that VA does not generally 
disclose the names of witnesses involved in an investigation.   
The RO advised Mr. Hill that, if he disagreed with its decision 
to provide only redacted copies of these documents, he was free 
to appeal the matter to the VA Office of the General Counsel.  He 
was provided appropriate contact information for that office.

The Board believes that the Veteran is not prejudiced by VA's 
decision to provide only redacted copies, as he and Mr. Hill are 
well aware that the individuals interviewed during the course of 
the investigation included staff members, faculty, and students 
of RMTU.  There was nothing to prevent Mr. Hill from obtaining 
lay statements from individuals at RMTU on his own initiative, 
and to submit those statements in support of the Veteran's claim.  
There was also nothing preventing Mr. Hill from obtaining and 
submitting statements from the individual Veterans he represents, 
and he has submitting several such statements.  As to those 
Veterans involved in the investigation who are not represented by 
Mr. Hill, VA is precluded under the Privacy Act from revealing 
their identities or other personal information.




Subpoena Requests

Mr. Hill has also specifically requested that VA subpoena all 
individuals involved in the investigation, including both 
witnesses and VA employees, so that he may question them, and he 
has also objected to VA's reliance on the interviews conducted at 
RMTU, asserting that they amount to "hearsay evidence."

However, as noted in Flynn v. Brown, 6 Vet. App. 500, 503 (1994), 
the VA benefits claims system does not include such adversarial 
concepts as cross examination, best evidence rule, or hearsay 
evidence exclusion.  See also Manio v. Derwinski, 1 Vet. App. 140 
(1991).  Certainly, the Board has a responsibility to weigh the 
credibility and probative value of testimony provided by the 
students and faculty at RMTU, just as it does any evidence 
provided by the Veteran that is the subject of this decision.  
However, the Board will not reject such testimony solely on the 
basis that it is hearsay evidence.

The Board recognizes that, under 38 U.S.C.A. § 5711(a) (West 
2002), VA has the authority to "(1) issue subpoenas for and 
compel the attendance of witnesses within a radius of 100 miles 
from the place of hearing . . .[and] (4) aid claimants in the 
preparation and presentation of claims."  However, in 38 C.F.R. 
§ 20.711 (2009), the Secretary has defined the scope of this 
subpoena power to include compelling the attendance of witnesses 
within a radius of 100 miles from the place of hearing, and to 
aid in the production of "tangible evidence."

The regulation does not contemplate issuing subpoenas to allow 
witnesses to be questioned outside of the context of a personal 
hearing, and even then, the individual must reside within a 100 
mile radius of the hearing.  Furthermore, the regulation 
specifically provides that a subpoena will not be issued to 
compel the attendance of VA adjudicatory personnel.  See 38 
C.F.R. § 20.711(a).  In this instance, Mr. Hill has clearly 
requested subpoenas far outside the scope of the situations 
contemplated by the applicable regulation, and his request is 
denied.



Additional Evidence and Argument Received

As noted above, the Veteran's attorney has submitted additional 
evidence and argument directly to the Board following the 
issuance of the May 2007 supplemental statement of the case.  
This evidence was mostly duplicative of evidence already of 
record.  However, to the extent some of it was new, the attorney 
has waived initial RO consideration of any new evidence and 
argument, which allows the Board to proceed.  See 38 C.F.R. § 
20.1304(c) (2009).  

II.  Factual Background

In a VA Form 22-1990, which was signed in April 1999, the Veteran 
requested educational assistance benefits.  He noted that he had 
not yet selected a program of study, but that his final 
educational goal was a PhD.  Thereafter, in June 1999, a VA Form 
22-1999, Enrollment Certification, was received from Western 
Luzon Agricultural College (now Ramon Magsaysay Technological 
University (RMTU)).  This form indicated that the Veteran had 
enrolled full-time in a Bachelor of Agricultural Technology (BAT) 
program and that his first semester began on June 7, 1999.  
Thereafter, Enrollment Certifications were received for 
subsequent fall, spring, and summer semesters dated through 
October 18, 2002; each Enrollment Certification was signed by an 
official of RMTU.  

The record reflects that the Veteran received basic educational 
assistance benefits under the provisions of Chapter 30 for each 
of the semesters that he reported being enrolled at RMTU between 
June 7, 1999, and October 18, 2002, and the RO calculated the 
total amount of assistance benefits administered during this 
period as $33,002.80.

During the first semester of the 2002-03 school year, on October 
23, 2002, the RO in Manila conducted a routine on-site Education 
Compliance Survey at RMTU.  The audit examined school records 
associated with 10% of the Veteran student population.  Of the 6 
records examined, including the records of the Veteran that is 
the subject of this decision, there were discrepancies found in 
all records.  The primary contact at RMTU for this survey was the 
Registrar Clerk.  She made available the records of the randomly 
selected students, which consisted of individual envelopes for 
each student containing personal interview forms, immigration 
papers, Certificates of Honorable Discharge, and records from 
previous or secondary schools.  No other documents such as school 
curriculum, enrollment forms, or adding/dropping of subject forms 
were found inside.  

In the October 2002 Education Compliance Survey Report, it was 
determined that RMTU had failed to maintain accurate or complete 
records of enrollment for VA beneficiaries-students, and that 
significant discrepancies were found in the records that were 
reviewed.  For example, some students had no addresses listed 
other than P.O. Box addresses, and others had addresses at 
locations of such distance that it raised questions as to regular 
attendance at any of the campuses of RMTU.  Although no 
overpayments were found based on the available school records 
presented, it was noted that it may be necessary to conduct a 
more extensive compliance survey at a later date, including class 
checks to monitor actual class attendance of the students.

In February 2003, the RO in Manila conducted a more extensive 
Education Compliance Survey at RMTU in which the records of all 
veteran-beneficiary students were reviewed.  The survey began at 
the San Marcelino Campus by interviewing the Chancellor of RMTU, 
who reported that the Veterans had established their own school 
club on campus called the U.S. Veteran Students Organization.  He 
indicated that they were allowed to have their own "Vet-Park" 
inside the campus where they often meet, and that they had 
donated several garbage bins located throughout the campus.

On the first day of the survey, two Veteran students came to the 
Registrar's Office after apparently being informed of the survey 
by the Chancellor.  One of the students indicated that he was 
president of their student organization, and that they had a 
number of questions about the survey.  Due to time constraints, 
they were asked to write their questions down so that they could 
be answered later.  During the conversation, both students 
reported that their organization had donated the new steel filing 
cabinet in the Registrar's office to help the clerk in 
safekeeping records.

The compliance survey continued at the Registrar's office of the 
Porac Botolan Campus of RMTU, where additional student records 
were reviewed.  In reviewing the records, significant 
discrepancies were found, such as the following: the absence of 
final grades for certain courses or for entire semesters; 
different signatures or penmanship appearing on certificates of 
registration (the staff of the university reported that sometimes 
students' wives or classmates filled out the forms on their 
behalf); and indications that some students received credits 
consistent with only part-time enrollment even though they were 
receiving VA benefits for full-time enrollment.  Discrepancies 
were reportedly found in all 60 Veteran students' records.

As a result of these findings, the Manila RO subsequently 
conducted a field investigation, which involved eleven Manila 
employees, including 8 field investigators, the head of the Field 
Section, and two Educational Compliance Survey Specialists 
(ECSS's).  From May 10, 2003, to May 15, 2003, they interviewed 
39 individuals, including RMTU administration officials, 
professors, veteran students, and non-veteran students.

Depositions from various professors and administration officials 
confirmed that the Veteran students donated supplies to the 
school and to their instructors, and also paid for various class 
projects.  The Chancellor of the San Marcelino Campus indicated 
that the Veteran students had donated money to their school, and 
that 50 percent of this had been distributed to teachers as 
"incentive" awards.  Various instructors and non-veteran 
students also indicated that the Veteran students were not 
required to actually attend classes, and some non-veteran 
students complained of this fact, indicating that they would be 
penalized for not attending, while the Veteran students were 
still given passing grades in return for their donations.

Some students and faculty indicated that the Veteran students 
often came to class lectures only once or twice a week, and 
others indicated that many of the Veterans never attended 
classes.  For example, one non-veteran student reported that he 
had never seen any of the Veteran students actually attending 
class over a two-year period, and another non-veteran student 
admitted to having been "coached" to tell the VA investigators 
that the Veteran students had attended classes when, in fact, 
they had not.  One non-veteran student indicated that he had seen 
Veteran students attending classes for only one month in the 
2002-2003 semester, and at no time since.  

In these depositions, some instructors revealed that they did not 
personally verify the presence of the Veteran students in their 
classes, but, instead, relied on attendance sheets regularly 
submitted by a representative of the Veteran students.  Such was 
the case at both the San Marcelino and Porac Botolan Campuses.  
Some of the instructors indicated that they either did not know 
whether the Veteran students actually attended, and some admitted 
that they were aware of the fact that the Veteran students did 
not attend many classes.  Instructors also gave various reasons 
for the different treatment accorded Veteran students over non-
veteran students, such as language barriers, "humanitarian 
reasons," or the Veteran students already having advanced 
knowledge.  Some faculty members acknowledged that the Veteran 
students were only expected to act as financiers by providing 
monetary assistance to complete projects while the non-veteran 
students were expected to do the labor.  Several faculty members 
and non-veteran students reported that the non-veteran students 
were stringently held to the requirement of reporting to class 
five days a week, but that the Veteran students were not.  Some 
faculty members also admitted that he had been given cash 
incentives by the administration, which they were told came from 
donations by the Veteran students.

At the San Marcelino Campus, a meeting was held with the Veteran 
students in which they were invited to make statements under 
oath.  Several students became hostile, one accused VA of a 
"witch hunt," and another explained that they would only submit 
a joint written statement, and not offer testimony under oath.  
In the joint written statement, which was signed by seventeen 
Veteran students, they explained that the minimum attendance 
requirement was one hour of classroom instruction a week and/or 
three hours of laboratory time.  They also admitted that class 
leaders take the attendance by signature of each Veteran at the 
Vet-Park and delivered the attendance sheet to professors, at 
which time they were given the class assignments. 

A Summary of Investigative Findings revealed the conclusions of 
the Manila RO investigation team.  It was determined that 
teachers at RMTU did not require the Veteran students to 
regularly attend classes, but, instead, relied on class leaders 
to submit Attendance Sheets that contained the names of the 
Veteran students enrolled in the particular class.  Teachers 
apparently relied solely on these Attendance Sheets to assess the 
students' attendance, and, in fact, did not really know whether 
their Veteran students were even present on campus.  All they 
knew and saw as to the Veteran students' attendance was when they 
observed the Veteran students gathering at Vet-Park, or the 
kiosk/canteen, in the case of the Porac Botolan Campus.  The 
Veteran students gave material and financial "help" to the 
school, and, in return, were accorded favorable treatment in 
violation of the Approval Agreement that the school had made with 
VA.  The scheme was found to have been happening for decades with 
one teacher disclosing that VA-beneficiary students had been 
enjoying the arrangement since that teacher had started in 1989.  
Most teachers, staff, and non-veteran students admitted that the 
Veteran students had not been attending classes, which was 
contrary to the insistent claims of the Veteran students that 
they had.  As alluded to above, the Veteran that is the subject 
of this decision was identified as one of the Veteran students 
that had not been attending classes.

Following this investigation, in June 2003, a recommendation was 
sent to the Muskogee RO to create overpayments for each of the 60 
Veterans who were the subject of the investigation.  In August 
2003, the Veteran that is the subject of this decision, received 
a letter from the Muskogee RO advising him that he had been 
certified and paid educational assistance benefits for attending 
RMTU from June 7, 1999, to October 18, 2002, but that their 
findings indicated that he did not attend classes during that 
period.  His payments were stopped, which resulted in an 
overpayment in the amount of $33,002.80.  He was advised of his 
right to request a waiver of this overpayment.  The Veteran 
submitted a notice of disagreement in September 2003 in which he 
disputed the validity of the indebtedness.  

Thereafter, in February 2004, an agent of the Criminal 
Investigation Division of the VA Office of Inspector General 
(OIG) in San Francisco, California, completed a report regarding 
his review of the situation at RMTU.  The agent explained that 
his analysis was based on an extensive review of the 
documentation detailing interviews conducted by the Manila RO, 
correspondence sent by the Veterans, a review of files at the 
Muskogee RO, and interviews of various VA officials and other 
individuals.  The agent further explained that his review was 
also based on fourteen years of experience as a Special Agent 
with the OIG, some of which has been as a Resident Agent in 
Charge.  The agent noted that he had extensive training in 
conducting fraud investigations, and has also worked extensively 
in the Philippines on VA-related investigations.  

Based on his review, the agent concluded that fraud was committed 
by the 60 Veterans who had attended RMTU, and it was his 
recommendation that all administrative action be taken to recover 
monetary damages suffered by VA and to forfeit the benefits of 
the involved Veterans.  However, based on the complexities and 
expense of prosecuting individuals in the Philippines, the OIG 
decided not to proceed with a criminal investigation of the 
matter.

Regarding the findings of the OIG, the agent explained that the 
essence of the "scheme" at RMTU was that the Veteran students 
were listed as enrolled at RMTU, as full-time students, solely to 
collect VA benefits.  They never really attended classes, and 
would meet once a week at a location on campus to circulate 
attendance sheets for various classes they were enrolled in.  
They would sign these sheets, and a representative would take 
them to the relevant professors.  The students were given mid-
term and final exams, but these exams were given to a 
representative, and taken to the Vet-Park, where they would be 
answered collectively based on the "honor system."  All of the 
Veterans would subsequently receive passing grades, and the 
school benefits from this system because the Veterans would pay 
for various expenses, usually collectively, through money 
collected by their "treasurer."  It was noted that items paid 
for by the students included new curtains, sports equipment, 
water dispensers, renovations, holiday party expenses, and the 
materials costs associated with class projects.

The agent explained that the evidence of all 60 Veterans' guilt 
included the following: the testimony of 13 
professors/instructors, plus the Dean of Agricultural Technology, 
who indicated that the Veterans never attended classes; the 
testimony of seven non-veteran students and one veteran student 
that was not involved in the scheme, who all indicated that the 
Veterans did not attend classes; and the testimony of non-veteran 
students, who indicated that the Veterans began attending classes 
regularly after the onset of the investigation by the Manila RO.  
The agent also pointed to the joint statement signed by seventeen 
of the Veteran students in which they asserted that they met the 
minimum requirement of one hour of classroom instruction per week 
and/or three hours of laboratory time for each subject.  The 
agent found that this statement was clearly contrary to the 
testimony provided by instructors and fellow students, but is 
indicative of their knowledge that classroom attendance was 
required.

The agent also noted that a similar scheme was in place at Laney 
College in Oakland, California, and that scheme resulted in a 
loss of $6 million for VA.  The agent indicated that it was his 
belief that the scheme at Laney College was exported from the 
school in the Philippines, as there were many similarities beyond 
just the mechanics of the scheme, similar terminology, and the 
fact that the RMTU scheme had reportedly been going on since the 
1980's.  Furthermore, several RMTU professors noted that, when 
the naval center was still active, they had many more veterans 
enrolled.  The agent noted that the students at Laney College had 
been sued in Federal Court under the Civil False Claims Act, and 
most of them paid double damages plus fines.

In a December 2004 letter, a Special Agent in Charge of the Los 
Angeles OIG indicated that it had been asked to look into bribery 
charges made against D.B., an employee of the Manila RO, but had 
chosen not to pursue an investigation of the charges.  The 
Special Agent explained that the complainants were the same 
individuals who were the subject of the RMTU investigation, and 
that they had a strong motivation to discredit the VA 
investigators who uncovered their scheme.  It was noted that the 
San Francisco OIG had conducted an extensive review of the 
situation at RMTU, and had concluded that there was an 
"overwhelming" amount of the evidence indicating that those 
students had engaged in a fraudulent scheme.  For these reasons, 
the Special Agent concluded that their motivation, testimony, and 
thus, the entire allegation, lacked credibility.  

The Special Agent further explained that D.B. was the lead 
investigator of the educational benefits fraud scheme because he 
had initially discovered it during the compliance survey, but he 
was not in charge of the field investigators, and had no 
authority over the outcome of the investigation.  The evidence 
collected of the scheme was obtained by eleven different field 
investigators, and D.B. had no authority over any of them.  
Moreover, the management of the Manila RO was involved in 
planning the investigation from the outset, and he would have not 
have been able to exercise considerable influence over the 
outcome.  The Special Agent noted that, in his experience, bribes 
were typically solicited by individuals that had authority to 
effect some type of outcome, which was a scenario that did not 
exist here.  For these reasons, the Special Agent determined that 
the allegations lacked credibility and had been put forth in an 
attempt to obscure the issues and deflect the guilt of the 
involved Veterans.

During the pendency of this appeal, the Veteran's attorney has 
submitted numerous letters raising various arguments in support 
of his appeal.  The attorney's arguments will be addressed in 
detail below.  Additionally, the Veteran has submitted, in 
support of his claim, lay statements, a copy of his official 
transcript of record from RMTU, Enrollment Certifications from 
RMTU, and a letter from the Registrar's office indicating that he 
had passed all classes.  

III.  Analysis

The Veteran is challenging the validity of the overpayment in the 
amount of $33,002.80.  He essentially contends that he did 
regularly attend classes at RMTU, and that he never intended or 
took action to defraud the government by receiving educational 
assistance benefits to which he was not entitled.

The law provides that VA will approve and will authorize payment 
of educational assistance for an individual's enrollment in any 
course or subject which a State approving agency has approved and 
which forms a part of a program of education as defined by 38 
C.F.R. § 21.7020(b)(23) (2009).  38 U.S.C.A. § 3002(3) (West 
2002); 38 C.F.R. § 21.7120.  A program of education, in pertinent 
part, is any unit course or subject or combination of courses or 
subjects, which is pursued at an educational institution.  38 
C.F.R. § 21.7020(b)(23).

The Veteran had been previously determined to be eligible for 
Chapter 30 education benefits.  Therefore, he was entitled to a 
monthly benefit for the period of time he was enrolled in, and 
satisfactorily pursing an approved program of education.  
38 U.S.C.A. § 3014 (West 2002); 38 C.F.R. § 21.7070 (2009).  The 
term attendance means the presence of a veteran (i) in the class 
where the approved course is being taught in which he is 
enrolled, or (ii) at a training establishment, or (iii) any other 
place of instruction, training or study designated by the 
educational institution or training establishment where the 
veteran is enrolled and is pursuing a program of education.  38 
C.F.R. § 20.7042(b)(2) (2009).

In order to receive educational assistance for pursuit of program 
of education, an individual must maintain satisfactory 
attendance.  38 C.F.R. § 21.7153(c) (2009).  VA will discontinue 
educational assistance if the individual does not maintain 
satisfactory attendance.  Id.  Attendance is unsatisfactory if 
the individual does not attend according to the regularly 
prescribed standards of the educational institution in which he 
is enrolled.  Id.  The amount of overpayment of educational 
assistance paid to a veteran constitutes a liability of that 
veteran.  38 C.F.R. § 21.7144(b) (2009).  

In this case, investigations conducted by the Manila RO and the 
VA OIG in San Francisco revealed that 60 Veterans attending RMTU, 
including the Veteran that is the subject of this decision, were 
part of a scheme whereby they received passing grades in return 
for providing monetary donations and other gifts to the school, 
even though they did not regularly attend classes.  As determined 
by the OIG, this scheme was intended to allow the Veterans to 
continue to receive VA educational assistance benefits based on 
their enrollment at RMTU.

The evidence of this scheme includes the testimony of professors 
and instructors, who indicated that the Veterans never attended 
classes and were receiving passing grades in return for their 
donations; and the testimony of non-veteran students, who also 
indicated that the Veterans did not attend classes, but still 
received course credit in return for their donations.

Although the Veteran has asserted that he did, in fact, attend 
courses at RMTU, the Board finds that these assertions lack 
credibility in light of the testimony provided by the faculty 
members, other Veteran students, and non-veteran students at that 
school, and the findings of both the Manila RO and OIG.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and weight 
to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  Also relevant to its determination is the 
fact that at no time during this appeal has any evidence been 
submitted which corroborates the Veteran's assertions that he 
attended class, including class lecture notes, a completed 
assignment/module, and/or examination report.  

It is clear from the findings of the Manila RO and the OIG that 
the practice of the Veteran students not having to attend classes 
was widely known and had been routine practice for many years at 
that university.  The investigation of the Manila RO also 
specifically identified this Veteran as one of the 60 who 
participated in this scheme.  In fact, this Veteran's records 
were reviewed as part of the first survey in October 2002.  With 
the exception of the first semester for the 2002-03 school year, 
the Veteran's records contained no Certificate of Registration 
for any semester, thereby lending credibility to the 
investigation's findings that the Veterans were rarely, if ever, 
and that their pursuit of an educational program was not genuine.  
Also suspicious in this particular case is the fact that the 
Veteran was allowed to enroll in both a practicum and internship 
during the same semester, which was in clear violation of the 
school's curriculum.  

The Veteran asserts, and the Board acknowledges, that none of the 
investigation documents or depositions contain any express 
notation that the Veteran did not attend classes.  However, the 
Board has been provided a copy of the Veteran's transcript for 
the 1999-00, 2000-01, 2001-02, and 2002-03 academic years, and 
based on the coursework taken, the Board observes that a number 
of teachers associated with his degree program were deposed in 
May 2003 and admitted that Veteran students were not required to 
attend classes.  The teacher for "Feed and Feeding," a course 
which is noted on the Veteran's transcript, expressly stated that 
he did not recall any Veteran students who attended classes in 
prior semesters and that a class representative submitted 
attendance records for such students.  

The Board has also considered the assertion by the Veteran's 
attorney that one or more of the employees of the Manila RO 
insinuated to the Veteran students and faculty of RMTU that they 
were open to bribes, and that it was only the failure to pay such 
bribes that resulted in the findings of the RO's investigation.  
In support of this assertion, he has submitted statements from 
several of the Veteran students, including the Veteran that is 
the subject of this decision.  

However, the only evidence suggesting that RO employees undertook 
such conduct is apparently the assertions of the attorney's 
clients.  Their credibility must be weighed against the numerous 
depositions from faculty members and non-veteran students 
indicating that the Veteran students did not attend classes, and 
the specific findings of fraud that were made by both the Manila 
RO and the OIG in San Francisco.  It is difficult to imagine that 
a failure to accept bribery offers from Manila RO employees could 
have resulted in the fabrication of the substantial amount of 
evidence obtained by that RO of the scheme that apparently 
existed in RMTU.  Furthermore, the depositions and other 
documents created as a result of their investigation were 
independently reviewed by the OIG in San Francisco, as well as 
statements of the veteran students.  As noted, the OIG 
specifically found that fraud had occurred at RMTU.  It seems 
extremely unlikely that the employees of the Manila RO could have 
fabricated the testimony of the faculty members and students at 
RMTU who reported that the Veterans were allowed to pass classes 
without attending in exchange for gifts, and it also seems 
equally unlikely that the faculty members or students at RMTU 
would testify to such if the practice was not actually occurring.  
There seems to be no motivation for either faculty or non-veteran 
students to lie about such a scheme if it did not, in fact, 
exist.

The Board's conclusions in this regard appear consistent with the 
findings of the Special Agent of Los Angeles OIG, as explained in 
his December 2004 letter.  That agent explained that it had 
chosen not to pursue an investigation into the bribery charges 
against D.B. because the complainants were the same individuals 
who were the subject of the RMTU investigation, and that they had 
a strong motivation to discredit the VA investigators who 
uncovered their scheme.  It was noted that the San Francisco OIG 
had conducted an extensive review of the situation at RMTU, and 
had concluded that there was an "overwhelming" amount of the 
evidence indicating that those students had engaged in a 
fraudulent scheme.  It was further noted that D.B. was not in 
charge of the field investigators, and had no authority over the 
outcome of the investigation.  The evidence collected of the 
scheme was obtained by eleven different field investigators, and 
D.B. had no authority over any of them.  Moreover, the management 
of the Manila RO was involved in planning the investigation from 
the outset, and he would have not have been able to exercise 
considerable influence over the outcome.  It was noted that 
bribes were typically solicited by individuals that had authority 
to effect some type of outcome, which was a scenario that did not 
exist here.  For these reasons, the Special Agent determined that 
the allegations lacked credibility and had been put forth in an 
attempt to obscure the issues and deflect the guilt of the 
involved veterans.

In 2007, the Veteran's attorney submitted several statements 
signed and dated in March 2005 by instructors at RMTU stating, as 
a general matter, that they would never misreport a student's 
attendance and discussing the conduct of the investigation.  
Specifically, these statements indicate that the RMTU faculty 
were told that their teaching licenses would be suspended if they 
failed to testify that the Veteran students were not attending 
classes.  Since the Survey Compliance Reports and attached 
depositions have been redacted for privacy reasons, it is unclear 
whether the 2007 statements are by the same individuals who were 
interviewed during the Manila RO investigation.  Regardless, the 
credibility of these statements must be weighed against the 
numerous depositions from the veteran and non-veteran students 
indicating that the Veteran students did not attend classes, as 
well as the specific findings of fraud made by both the Manila RO 
and the OIG in San Francisco.  In assessing the credibility of 
these statements, the Board observes that nearly all of the 
faculty deposed in the investigation were asked if they had any 
complaints with regard to the manner and content of their 
deposition.  None indicated a problem.  Equally noteworthy is the 
fact that these allegations have only surfaced recently, and were 
not brought to someone's attention when the OIG was investigating 
the bribery allegations.  Finally, all of the March 2005 
statements appear to have been written in the same handwriting, 
thereby casting doubt on whether the statements are accurate or 
were prepared statements created by someone with an interest in 
the outcome of this investigation, namely, the Veteran students 
and their representative.  In light of the above circumstances, 
the Board finds the credibility of the 2007 faculty statements to 
be questionable; thus, these statements are of significantly less 
probative value than the depositions taken during the 
investigation.  See Hayes, 5 Vet. App. at 69-70.

The Board notes that the Veteran and his attorney have pointed to 
various documentation from RMTU in support of his appeal, 
including Enrollment Certifications and a transcript of passing 
grades.  However, it was implicit in the scheme discovered by the 
Manila RO, and later confirmed by the OIG, that the Veteran 
students at RMTU received course credit in return for the 
donations and gifts that they provided the school.  Certainly, it 
is clear that RMTU routinely confirmed to the RO that these 
students were enrolled, attending classes, and receiving passing 
grades.  Documentation to that effect, such as transcripts or 
enrollment certifications, in no way contradicts the findings of 
the Manila RO or the OIG, and the Board finds it to be of no 
probative value.

In support of the Veteran's claim, his attorney has also cited to 
the provisions of 38 C.F.R. § 21.7153(c), which defines 
"satisfactory attendance" on the part of a beneficiary as 
meeting the regularly prescribed standards of the educational 
institution in which he is enrolled.  He essentially argues that, 
because the school accepted the Veteran's attendance as adequate, 
VA is obligated to do so regardless of the frequency of the 
Veteran's actual attendance.

However, as discussed in detail above, there is persuasive 
testimony of record from faculty members and non-veteran students 
at RMTU that the Veteran students were not being held to the same 
standards of attendance or class participation that the non-
veteran students were, and that this was due to the donations 
made to the school by the Veteran students.  Moreover, it is not 
entirely clear that this was the official policy of RMTU as at 
least one administrator reported that all students were required 
to attend class regardless of their veteran status.  Another 
administrator, however, openly admitted that the Veteran students 
were often segregated from their non-veteran peers.  Either way, 
it cannot be said that the Veteran students were meeting the 
regularly prescribed standards of RMTU as contemplated by 
38 C.F.R. § 21.7153(c). 

Furthermore, it is implicit in all of the statutes and 
regulations dealing with the administration of Chapter 30 
benefits that a veteran beneficiary be pursuing a meaningful 
program of education in exchange for his VA benefits.  See, e.g., 
38 C.F.R. § 21.7020(b)(25)(i) (2009).  As noted, the scheme 
discovered by the Manila RO involved beneficiaries who received 
course credit and passing grades without having to attend classes 
or otherwise participate in class in return for monetary 
donations and other gifts they made to the university.  It is 
difficult for the Board to imagine any argument that could 
justify this scheme as being consistent with the purpose of 
Chapter 30 benefits.  Moreover, at least one RMTU professor 
indicated that very few students receiving VA assistance actually 
graduate from RMTU, and that most stop attending when their 
educational entitlement ends.  This professor also reported that, 
unlike non-veteran students, these students were not required to 
follow the curriculum created for the BAT and DAT programs, but 
were able to take classes from outside the curriculum.  Such 
evidence tends to indicate that none of the Veterans, including 
he who is the subject of this decision, enrolled with an 
meaningfully intent to complete the BAT and/or DAT program.  In 
the Board's opinion, the school's complicity does not in any way 
mitigate the actions of the Veteran in participating in this 
scheme.

In consideration of the foregoing, the Board finds that the 
Veteran either knew or should have known that he was accepting 
education benefits for purposes other than what was intended as 
it is clear that the Veteran students were given preferential 
treatment at RMTU due to the financial benefits bestowed upon the 
institution.  The evidence further reflects that the Veteran was 
not required to participate in his classes as a regular student 
to receive passing grades in classes for which he was enrolled at 
RMTU for the periods relevant to the current appeal and that he, 
in fact, did not participate in such classes while enrolled.  
Thus, the Board concludes that Veteran's debt in the amount of 
$33,002.80 was validly created.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the Veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An overpayment of VA educational assistance benefits in the 
amount of $33,002.80 was properly created and the appeal is 
denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


